DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

                                        Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 05/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is being considered by the examiner.

Terminal Disclaimer 
4.	The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 13/877, 827 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
5.	Claims 1-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Examiner has reviewed the newly cited references in the above-mentioned IDS.
The prior art of record does not, alone or in any reasonable combination, teach the claims as amended. Further, an updated search has been performed and no other prior art has been found that discloses all the limitations of the claims in any reasonable combination. 
Prior art reference to Yang et al. (US 8,964,660 B2) discloses a method for receiving a plurality of data blocks from a transmitting side, reserving a plurality of PUCCH (physical uplink control channel) resources for transmission of the ACK/NACK signal, mapping ACK/NACK hypothesis for the plurality of the data blocks to a PUCCH resource group including at least two reserved PUCCH resources, and transmitting at least two modulation symbols corresponding to the ACK/NACK hypothesis to the transmitting side via the PUCCH resource group. However, Yang does not specifically teach the claimed feature of downlink control information (DCI) including 2 bits of a transmission power control (TPC) field, which is an HARQ ACK resource indicator to indicate two HARQ ACK resources corresponding to n-th HARQ ACK resource value in the first HARQ ACK resource set and n-th HARQ ACK resource value in the second HARQ ACK resource set; and wherein the DCI indicates downlink data transmission on a secondary component carrier (SCC), wherein the four HARQ ACK resource values included in the first and the second HARQ ACK resource sets are configured by a higher layer.
Prior art reference to "Resource Allocation for PUCCH Format 1b with Channel Selection in Carrier Aggregation", 3GPP TSG RAN WG1 Meeting #62bis, R1-105232, October 11-15, 2010, Xian, China discloses a method for  three possible schemes to schedule PDSCH 
Since the prior art of record fails to teach at least the claim limitations discussed above in the context of the independent claims as a whole, the claims and their dependents are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414